In a negligence action it appeared that the plaintiff was injured when the cellar doors of premises owned by defendant Bernard Fuschino were suddenly opened without warning as the plaintiff was passing and he stumbled over them and fell. It is a fair inference from the evidence, from which a jury might draw the reasonable conclusion, that the doors were thus opened by an employee of defendant Rubsam & Herrmann Brewing Co., while engaged in delivering beer at this restaurant. Questions of fact were presented as to these defendants, and it was error to dismiss the complaint at the close of the evidence. Judgment reversed on the law and a new trial granted, with costs to appellant to abide the event. Hagarty, Carswell, Davis, Adel and Taylor, JJ., concur.